DETAILED ACTION
Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 17/231,217 (hereinafter also referred to as ‘217 or the instant application), filed January 26, 2021, which is a reissue application of U.S. Patent No. 10,264,497 (hereinafter also referred to as ‘497) issued April 16, 2019 (filed as U.S. Application No 15/887,002 on February 2, 2018 (hereinafter also referred to as ‘002)). The ‘002 application is a continuation of U.S. Application No. 15/384,650 (hereinafter also referred to as ‘650) filed Dec. 20, 2016 (now U.S. Patent No. 9,924,420), which ‘650 is a continuation  of U.S. Application No. 14/607,584 (hereinafter also referred to as ‘584) filed Jan. 28, 2015 (now U.S. Patent No. 9,532,279), which ‘584 is a continuation of U.S. Application Ser. No. 13/497,838 (hereinafter also referred to as ‘838) filed Mar. 23, 2012 (now U.S. Patent No. 8,971,891).  The ‘838 application is a U.S. National Stage Filing under 35 U.S.C. § 371 of International Patent Application Serial No. of PCT/SE2010/050611 filed Jun. 3, 2010, which claims the benefit, under 35 U.S.C. § 119(a), of U.S. Provisional Application No. 61/247,034 filed Sep. 30, 2009.1  

3. With regard to litigation involving ‘497, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘497 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.

  	4.  The ‘497 patent issued with claims 1-14 (hereinafter also referred to as the patent claims).  A preliminary amendment filed concurrently with the application on April 19, 2021 was entered and considered. This preliminary filing amended patent claims 1-5 and 8-12. The amendment also presented changes to the specification.

5.  As of the date of this Office Action, the status of the claims is:
Claims 1-14 are pending.
Claims 1-14 are examined.
Claims 1-14 are objected to and/or rejected as set forth infra.

Notice of Pre-AIA  or AIA  Status
6. Because the effective filing date of claims of the instant application is before March 16, 2013, see prior paragraph 2, pre-AIA  provisions apply thereto. See also paragraph 1, supra.

ADS
7.   The Application Data Sheet (ADS) is objected to because: in the Domestic Benefit/National Stage Information section, first status section on page 4, “reissued” should be --reissue--.  See the Reissue Application Filing Guide at: 
             https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf 
for more information. 
Note any corrected ADS must identify the information being changed with underlining for insertions and strike-though or brackets for text removed as required by 37 CFR 1.76(c)(2).  See MPEP 2920.02 and Quick Start Guide for Corrected Web-based ADS at:
            https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf. 
	Additionally, the corrected ADS should be filed with a request for a corrected filing receipt.  See MPEP 601.05(a) (II).

Reissue
Preliminary Amendment
8. The amendment filed January 26, 2021 does not comply with 37 CFR 1.173, (b)(1), Specification other than the claims, (b)(2), i.e. Claims, and (d), i.e. Changes shown by marking. Appropriate correction is required. See also MPEP § 1453(II).
	Specifically, the amendments to the specification and claims are shown in bold font.  Also claims 6-7 and 13-14 do not include parentheticals, e.g. (Original).

Declaration
9. The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The oath or declaration must properly identify at least one error under 35 U.S.C. 251 being relied upon as a basis for the reissue (37 CFR 1.175(a)). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. The difference between the new claims and the original claims must be pointed out. See MPEP § 1414. If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified. Note that the error that supports the reissue is not limited to an error in the claims but may exist elsewhere in the patent (e.g., in the specification, drawings, etc.) as long as the error is an error that causes the patent to be wholly or partly operative or invalid.
	The April 18, 2022 declaration does not describe what the “[a]t least one error upon which reissue is based”. Only what broadening amendments were made. 

Rejections under 35 U.S.C. 251
10. Claims 1-14 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
	The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Drawings
11.  The originally filed drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
The drawings do not include the reference sign 330 mentioned in the description, e.g., col. 7, line 29. 
The drawings also include the reference character 324 not mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.173 and 1.84 are required in
reply to the Office action to avoid abandonment of the application. If the changes are not
accepted by the examiner, the applicant will be notified and informed of any required
corrective action in the next Office action. The objection to the drawings will not be held in
abeyance. No new matter should be entered.

Specification
12.  The abstract of the disclosure is objected to because in the second to last line should “optical” be –optional--?  

13.  The disclosure is objected to because of the following informalities:  
With regard to col. 5, lines 13-14 and 49-50, col. 9, lines 27-28, and col. 10, lines 25-26, see the discussion of similar terminology in paragraph 13 below.  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.

				Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14. Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, lines 12-13, the language “omitting insertion of the at least the first field” is unclear.  First, “the” (second) should be deleted.  Second, an “insertion” of the first field has not been previously claimed and the term “omitting” is inconsistent with the term “insertion”.  This also applies to similar language in lines 17-18 of claim 8.
Claim 4 recites the limitation "the current release" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  See line 3 of claim 1.  This also applies to claim 11.
With regard to claim 5, are the “functionalities” in this claim and “functionality specified in a first release” of claim 1 one and the same?  This also applies to claim 12.   

	15. Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
On pages 9-20 of the Preliminary Amendment, col. 3, line 30-col. 4, line 44, col. 4, lines 47-67, col. 6, line 60-col. 7, line 21, col. 7, lines 27-49, col. 10, lines 32-36 and col. 10, line 61-col. 11, line 19 are relied upon to support the language changes and deletions in the claims.  Amended claim 8 recites: 
A base station for configuring a user equipment, UE, in a handover scenario, when the UE is handed over from a source base station to the base station and wherein the base station implements a protocol and functionality specified in a first release and wherein the source base station and the UE implement a later release with additional functionality, [does not support at least one functionality which the source base station and the UE support,] the base station comprising:

a receiver;

a transmitter; and

processing circuitry coupled to the receiver and the transmitter, the processing circuitry configured to:

receive, at the base station from the source base station, a handover, HO, request message comprising at least a first field associated with the additional functionality; [a first functionality not supported by the base station;

decode at least a portion of the received HO request message;|

compose a reconfiguration message to be used to configure the UE to be handed over to the base station, wherein the processing circuitry configured to compose the reconfiguration message comprises processing circuitry configured to omit insertion of the at least the first field, and insert a second field, the second field being indicative of how the UE should be configured in relation to the [first] additional functionality; and

send the composed reconfiguration message to the UE via the source base station.

First, as set forth at, e.g., col 10, lines 13-32, i.e.:
The base station 600 comprises a receiver 601 configured to receive a handover (HO) request message from the source base station comprising at least a first field of an information element associated with a first functionality not supported by the base station. The base station 600 comprises further a decoder 602 configured to decode at least a portion of the received HO request message, depending on if the HO request message is decoded with critical or non-critical extensions to a release of a protocol which the target base station does not support. The base station further comprises a processor 603 configured to compose a reconfiguration message to be used to configure the UE to be handed over to the target base station. Also, the processor 603 is further configured to omit insertion of the at least the first field, and to insert a second field, wherein the second field being indicative of how the UE should be configured in relation to the first functionality. Further the base station comprises a transmitter 604 configured to send the composed reconfiguration message to the UE via the source base station. 
(Underlining and bold emphasis added.)

The configurations of the receiver, processor/processing circuitry and transmitter claimed are not those described, i.e. the processing circuitry is claimed as configured to receive and send messages while the receiver and transmitter are described as being so configured.
Second, and as additionally described in the portions relied upon for support, a base station receives a handover request message including the full configuration of a UE which UE implements a more current release/version of the protocol implemented by the base station whereby the UE is configured with a functionality not yet supported by the base station, i.e. non-backwards compatible functionality.  The unsupported functionality is associated with field(s)/ Information Element(s) of a message according to the more current release signaling protocol.  Therefore, the base station can not decode/comprehend/understand the contents of such field(s)/Information Element(s) and ignores it/them.   Accordingly, when composing the reconfiguration message according to the protocol supported thereby, the base station does not include the ignored field(s)/Information Element(s)/functionality but instead includes a field whose contents indicate how the UE should be configured in relation to the unsupported functionality.  However, as best understood, see again paragraphs 13-14, this is not what is claimed, i.e. the additional functionality is not identified as unsupported, incompatible, not comprehendible, not understandable, etc. nor such functionality being ignored not included.
The remarks with regard to claim 8 apply to similar language of claim 1.

Allowable Subject Matter
Claims 1-14, as best understood, see paragraphs 13-14 above, include allowable subject matter.

Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
The citations on the PT0-1449 were crossed thru because copies of such non-patent literature were not found in the ‘838 application in which they were first made of record nor any continuation application thereafter.


  
Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,264,497 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the ‘497 patent was extended or adjusted by 0 days.  1